DETAILED ACTION
Response to Amendment
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a Final Office Action on the merits.  Claims 1-18 are currently pending and are addressed below.
Examiner notes that the fundamentals of the rejection are based on the broadest reasonable interpretation of the claim language. Applicant is kindly invited to consider the reference as a whole. References are to be interpreted as by one of ordinary skill in the art rather than as by a novice. See MPEP 2141. Therefore, the relevant inquiry when interpreting a reference is not what the reference expressly discloses on its face but what the reference would teach or suggest to one of ordinary skill in the art.

Information Disclosure Statement
1.	The information disclosure statement (IDS) submitted on 10/09/2019, 11/112019, 12/23/2019, 03/23/2020, 01/04/2021, 03/19/2021,  03/31/2021, 11/02/2021, 03/23/2022 and 05/23/2022 are being considered by the examiner.
	
Response to Arguments
2.	Applicant’s response arguments, with regards to claims 1-18, filed on 06/16/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	Claims 1, 8-10 and 17-18  are rejected under 35 U.S.C. 103 as being unpatentable over Mascorro et al. US2016/0114488 in view of Konolige et al. US9102055 further on view of Becker US2016/0327383.
7.	Regarding claims 1 and 10, Mascorro discloses a method and a mobile robot, comprising: a motorized base configured to move the mobile robot throughout a floor of a retail environment (mobile robot see at least [¶ 25, 47] and Fig. 1, 3 & 5); 
a wireless transceiver configured to communicatively couple to an inventory system of the retail environment (wireless communication communicate with server 4 see at least [¶ 25 & 37]); 
a robot body on the motorized base (mobile platform 11 see at least [25] & Fig. 5) comprising: 
a camera (camera see at least [¶ 41]); and 
a controller (controller see at least [¶ 32 & 36]) configured to: 
cause the motorized base to navigate within the retail environment (robot navigate the retail store see at least [¶ 25, 42 & 45] and Fig. 1-5); 
capture images of inventory on display within the retail environment using the camera (capture images of products/item in display see at least [¶ 40, 55, 64 & 70]);
select an inventory operation to perform based on the captured images (the robot determine the out of stock product and the robot transfer out of stock products to inventory database also the robot update internal and external database see at least [¶ 63-65]); 
in response to the selected inventory operation being performable by the mobile robot, causing the mobile robot to perform the selected inventory operation on the inventory (robot providing indications of the optimal time to potentially order new stock in advance based on inventory is very low or out of stock see at least [¶ 63]); and 
in response to the selected inventory operation not being performable by the mobile robot, flagging the inventory operation for performance by a human operator (once the robot is unable determine the location of a product, product is out of stock or navigating store to perform task related to inventory, then the robot as a human for assistance see at least [¶ 65, 70 & 74] ).  

Mascorro does not explicitly disclose a mechanical arm including a camera, the mechanical arm configured to contract and extend relative to the robot body.
However, Konolige is directed to robotic interaction with the environment. Konolige discloses robot includes a camera mounted in robotic arm, where the robotic arm contract and extend relative to the robot body and the robot use it robotic arm the move objects and stack them (see at least col. 4, lines 9-19, col. 6, col. 7, lines 14-41, col. 11, lines 22- 58 and  Fig. 1A-2C). Therefore, from the teaching of Konolige, it would have been obvious to those having ordinary skill in the art before the effective filing date of the instant application to modify Mascorro to provide the robot comprises a camera that is mounted in robotic arm configured to contract and extend relative to the robot body similar to the teaching of Konolige in order to enhance the robot operation.

Mascorro does not explicitly disclose wherein at least one image is captured by extending the mechanical arm into a space above the inventory but below a shelf immediately above the inventory and capturing an image of inventory not visible from in front of the shelf.

Shal be noted that Konolige discloses robot includes a camera mounted in robotic arm, where the robotic arm contract and extend relative to the robot body and the robot use it robotic arm the move objects and stack them, where the robotic arm capable of the capturing image in complexes areas (see at least col. 4, lines 9-19, col. 6, col. 7, lines 14-41, col. 11, lines 22- 58 and  Fig. 1A-2C). For more clarification the examiner relying on Becker reference to address to limitation. 
However, Becker is directed to mobile robotic arm with three-dimensional measuring device. Becker discloses mobile robotic arm includes cameras that perform wide range of 3D measurements, where the robotic arm most cases needs to provide a plurality of swivel and hinge joints, “for example, the rotation of a hinge joint and a swivel joint are essential in FIG. 2C to access the region to be measured.” And as shown in Fig. 2C the robotic arm enters inside the structure frame of the vehicle and capture images and perform measurement inside, that means the robotic arm is capable to enter space above the inventory but below a shelf immediately above the inventory and capturing the image of inventory not visible from in front of the shelf (see at least [¶ 076, 155] and Fig. 1-2C). Therefore, from the teaching of Becker, it would have been obvious to those having ordinary skill in the art before the effective filing date of the instant application to modify Mascorro to provide mobile robotic arm includes cameras that to enter space above the inventory but below a shelf immediately above the inventory and capturing the image of inventory not visible from in front of the shelf similar to the teaching of Becker in order to enhance accuracy of the inventory.

8.	Regarding claims 8 and 17, Mascorro discloses wherein the controller is further configured to track movement of individuals within the retail environment (see at least [¶ 05, 13,  28, 34 & 53, 55]).  
9.	Regarding claims 9 and 18, Mascorro discloses wherein the controller is further configured to compare the captured images of the inventory on display to a placement request associated with the inventory received from a third party system to determine if the inventory on display satisfies one or more requirements associated with the placement request, and to flag to a human operator if the requirements associated with the placement request are not satisfied (the robot detect discrepancies in the products that the need human attention, Examiner interpret products discrepancies as discrepancies from requested products from third party see at least [¶ 65 & 70]).  

10.	Claims 2- 5 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Mascorro in view of Konolige and Becker, further in view of Elazary et al. US2016/0304281.
11.	Regarding claims 2 and 11, Mascorro discloses wherein selecting the inventory operation to perform further comprises: determining a number of items of a product type currently on display based on the captured images; comparing the determined number to a target number for the product type (the robot determine items of product type is either low in stock or out of stock, that means the robot compare the number of items detected with target numbers determine it is low or out of stock see at least [¶ 63-64]); 
Mascorro does not explicitly disclose responsive to the determined number being less than the target number, selecting a restocking operation for the product type as the inventory operation to perform.  
However, Elazary is directed to autonomous robot inventory control. Elazary discloses the robots monitoring item quantities within the distribution site, and autonomously restocking shelves in response to item shortages (see at least [¶ 23, 76-78] and Fig. 1-14). Therefore, from the teaching of Elazary, it would have been obvious to those having ordinary skill in the art before the effective filing date of the instant application to modify Mascorro to use the technique of select restocking operation for the product type when the stock is low similar to the teaching of Elazary in order to enhance business  operation efficiency.

12.	Regarding claims 3 and 12, Mascorro, Konolige and Becker in combination disclose all the limitation of claim 1 and 10  as discussed above, Furthermore, Elazary discloses  wherein the mobile robot performing the restocking operation further comprises: retrieving, using the mechanical arm, one or more additional items of the product type (the robot use its robotic arm to retrieve items see at least claim 1 and [¶ 31 & 77-78] and Fig. 7-14); and placing, using the mechanical arm, the one or more retrieved additional items of the product type on a display area adjacent to the number of items of the product type currently on display (the robot use its robotic arm to placed additional items into shelves/display see at least [¶ 31 & 77-78] and Fig. 7-14). Therefore, from the teaching of Elazary, it would have been obvious to those having ordinary skill in the art before the effective filing date of the instant application to modify Mascorro to use the technique of restocking the items into the shelves using the robotic arm similar to the teaching of Elazary in order to enhance business  operation efficiency.

13.	Regarding claims 4 and 13, Mascorro, Konolige and Becker in combination disclose all the limitation of claim 1 and 10 as discussed above, Furthermore, Elazary discloses wherein placing the one or more retrieved additional items of the product type on a display area adjacent to the number of items of the product type currently on display (see at least [¶ 31 & 77-78] and Fig. 7-14) further comprises: 
determining a target location for the one or more retrieved additional items based on the captured images (the robot uses its camera to determine the target location the additional items to be restoked see at least [¶ 78]); and placing the one or more retrieved additional items at the determined target location (the robot placed the additional items to the determined target location see at least [¶ 78]).  Therefore, from the teaching of Elazary, it would have been obvious to those having ordinary skill in the art before the effective filing date of the instant application to modify Mascorro to use the technique of determining the target location and placing additional items to target place similar to the teaching of Elazary in order to enhance business operation efficiency.

14.	Regarding claims 5 and 14, Mascorro, Konolige and Becker in combination disclose all the limitation of claim 1 and 10 as discussed above, furthermore Mascorro discloses wherein determining the number of items of the product type currently on display (see at least [¶ 63-64]); performing one or more image processing operations on the captured images to determine the number of items (the robot determine the out of stock product based on the captured images of displayed items see at least [¶ 63]); 
Furthermore, Konolige discloses moving the mechanical arm to a location immediately above the items of the product type currently on display before capturing the images (the robot move the arm above the items/boxes and using the camera to capture images of items as shown in Fig. 2B). Therefore, from the teaching of Konolige, it would have been obvious to those having ordinary skill in the art before the effective filing date of the instant application to modify Mascorro to provide the robot comprises a camera that is mounted in robotic arm to capture images of items similar to the teaching of Konolige in order to enhance the robot operation.

15.	Claims 6 and 15  are rejected under 35 U.S.C. 103 as being unpatentable over Mascorro in view of Konolige and Becker, further in view of Holmes US2011/0184751.
16.	Regarding claims 6 and 15, Mascorro, Konolige and Becker in combination disclose all the limitation of claim 1 and 10 as discussed above, furthermore, Mascorro discloses  wherein selecting the inventory operation see at least [¶ 63-65]). Furthermore, Konolige discloses wherein selecting the inventory operation to perform further comprises: determining an orientation of an item of a product type on display within the retail environment based on the captured images (see at least col. 4, lines 9-19, col. 6, col. 7, lines 14-41, col. 11, lines 22- 58 and  Fig. 1A-2C); 
Mascorro  does not explicitly disclose comparing the determined orientation of the item of the product type to a target orientation of the product type; and rotating, using the mechanical arm, the item based on the comparison until the item has substantially a same orientation as the target orientation.  
However, Holmes is directed robotic system manipulation inventory. Holmes discloses a robot includes arm, where the robot arm re-orient an object to a target position and orientation, that means the robot determine the current position and orientation of the object and re-orient object to target position and orientation (see at least [¶ 54])
Therefore, from the teaching of Holmes, it would have been obvious to those having ordinary skill in the art before the effective filing date of the instant application to modify Mascorro to use the technique of comparing the orientation of the object and re-orient the object to target orientation similar to the teaching of Holmes in order to enhance the robot operation.

17.	Claims 7 and 16  are rejected under 35 U.S.C. 103 as being unpatentable over Mascorro in view of Konolige and Becker, further in view of Kong et al. US2016/0251101.
18.	Regarding claims 7 and 16, Mascorro discloses wherein selecting the inventory operation (inventory on display see at least [¶ 63-65]) to perform further comprises: 
Mascorro does not explicitly detecting a defect in an item of the inventory on display within the retail environment based on the captured images; and responsive to detecting the defect, removing, using the mechanical arm, the item with the defect from display.  
However, Kong is directed to robotic system. Kong discloses a robot with arms that detect faulty items by a camera, and then the robot the faulty items  (see at least [¶ 18, 20-21]). Therefore, from the teaching of Kong, it would have been obvious to those having ordinary skill in the art before the effective filing date of the instant application to modify Mascorro to use the technique of when the robot detect a faulty item then remove with robotic arm similar to the teaching of Kong in order to enhance the safety.

Conclusion
19.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHID BENDIDI whose telephone number is (571)272-4896. The examiner can normally be reached W-F 8-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 313-446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHID BENDIDI/Primary Examiner, Art Unit 3667